Exhibit 10.1

AMENDMENT NUMBER 1 TO

REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NUMBER 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
entered this 29th day of March, 2011, by and among IRIDIUM COMMUNICATIONS INC.,
a Delaware corporation (the “Company”) and the parties listed on the signature
pages hereof.

RECITALS

WHEREAS, in connection with the Company’s acquisition of all the outstanding
equity of Iridium Holdings LLC, the Company and the Shareholders have previously
entered into the Registration Rights Agreement, dated as of September 29, 2009
(the “Agreement”). Capitalized terms used herein without definition shall have
the meanings given to such terms in the Agreement;

WHEREAS, Section 5.03 of the Agreement provides that the Company and the Initial
Holders (so long as they, collectively, hold at least 10% of their initial
Registrable Securities), Syndicated Communications, Inc. (so long as it holds at
least 10% of its initial Registrable Securities), Syndicated Communications
Venture Partners IV, L.P. (so long as it holds at least 10% of its initial
Registrable Securities), Baralonco N.V. (so long as it holds at least 10% of its
initial Registrable Securities), and the holders of at least 51% of the
Registrable Securities held by the parties hereto at the time of such proposed
amendment or modification, may amend the Agreement; and

WHEREAS, the Company and those Shareholders required by Section 5.03 of the
Agreement to amend such agreement desire to amend the Agreement as set forth
herein to amend the definition of “Registrable Securities” therein.

AGREEMENTS

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Amendment
hereby agree as follows:

1. Amendment to Definition of “Registrable Securities.” Pursuant to this
Amendment, the definition of “Registrable Securities” in Section 1.01(a) of the
Agreement is hereby amended and restated in its entirety to read as follows:

“Registrable Securities” means, the Parent Securities held as of the date hereof
by the Shareholders and any other securities issued or issuable by Parent or any
of its successors or assigns in respect of such Parent Securities by way of
conversion, exchange, exercise, dividend, split, reverse split, combination,
recapitalization, reclassification, merger, amalgamation, consolidation, sale of
assets, other reorganization

 

1



--------------------------------------------------------------------------------

or otherwise until (i) a registration statement covering such Parent Securities
or such other securities has been declared effective by the SEC and such Parent
Securities or such other securities have been disposed of pursuant to such
effective registration statement, (ii) such Parent Securities or such other
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 (or any similar provisions then in force) under the
Securities Act are met, or (iii) with respect to any particular Shareholder
other than Baralonco N.V., all Parent Securities held by such Shareholder may be
sold without restriction pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act.

2. Conforming Amendment to Section 2.01(b). Pursuant to this Amendment,
Section 2.01(b) of the Agreement is hereby amended and restated in its entirety
to read as follows:

(b) Parent shall not be required to effectuate any Public Offering prior to, or
following the expiration of, the Effectiveness Period. During the Effectiveness
Period, Parent shall only be required to effectuate one Public Offering from
such Shelf Registration (an “Underwritten Takedown”) within any six-month
period, which offering may be requested by Shareholders then holding at least
three million Registrable Securities. In connection with any such Underwritten
Takedown:

(i) If Parent shall receive a request from Shareholders then holding at least
three million Registrable Securities (the requesting Shareholder(s) shall be
referred to herein as the “Requesting Shareholder”) that Parent effect the
Underwritten Takedown of all or any portion of the Requesting Shareholder’s
Registrable Securities, and specifying the intended method of disposition
thereof, then Parent shall promptly give notice of such requested Underwritten
Takedown (each such request shall be referred to herein as a “Demand Takedown”)
at least 10 Business Days prior to the anticipated filing date of the prospectus
or supplement relating to such Demand Takedown to the other Shareholders then
holding Registrable Securities and thereupon shall use its reasonable best
efforts to effect, as expeditiously as possible, the offering in such
Underwritten Takedown of:

(A) subject to the restrictions set forth in Section 2.01(b)(iii), all
Registrable Securities for which the Requesting Shareholder has requested such
offering under Section 2.01(b)(i), and

(B) subject to the restrictions set forth in Section 2.01(b)(iii), all other
Registrable Securities that any Shareholders then holding Registrable Securities
(all such Shareholders, together with the Requesting Shareholder, the “Selling
Shareholders”) have requested Parent to offer by request received by Parent
within 7 Business Days after such Shareholders receive Parent’s notice of the
Demand Takedown, all to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities so to be offered.

(ii) Promptly after the expiration of the 7-Business Day-period referred to in
Section 2.01(b)(i)(B), Parent will notify all Selling Shareholders of the
identities of the other Selling Shareholders and the number of shares of
Registrable Securities requested to be included therein.

 

2



--------------------------------------------------------------------------------

(iii) If the managing underwriter in an Underwritten Takedown advises Parent and
the Requesting Shareholder that, in its view, the number of shares of
Registrable Securities requested to be included in such Underwritten Offering
exceeds the largest number of shares that can be sold without having an adverse
effect on such offering, including the price at which such shares can be sold
(the “Maximum Offering Size”), Parent shall include in such Underwritten
Offering, up to the Maximum Offering Size, Registrable Securities requested to
be included in such Underwritten Takedown by all Selling Shareholders and
allocated pro rata among such Selling Shareholders on the basis of the relative
number of Registrable Securities held by each such Selling Shareholders at such
time.

3. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

4. Effectiveness. This Amendment shall become effective upon the execution
hereof by the Company and the Initial Holders (so long as they, collectively,
hold at least 10% of their initial Registrable Securities), Syndicated
Communications, Inc. (so long as it holds at least 10% of its initial
Registrable Securities), Syndicated Communications Venture Partners IV, L.P. (so
long as it holds at least 10% of its initial Registrable Securities), Baralonco
N.V. (so long as it holds at least 10% of its initial Registrable Securities)
and the holders of at least 51% of the Registrable Securities.

5. Governing Law. This Amendment shall be deemed a contract made under the laws
of the State of Delaware and, together with the rights and obligations of the
parties hereunder, shall be construed under and governed by the laws of such
State.

6. Continuing Effect. Other than as set forth in this Amendment, all of the
terms and conditions of the Agreement shall continue in full force and effect.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Number 1 as of the
day and year first above written.

 

COMPANY:     IRIDIUM COMMUNICATIONS INC.     By:  

/s/ Thomas J. Fitzpatrick

    Name:   Thomas J. Fitzpatrick     Title:   Chief Financial Officer

 

4



--------------------------------------------------------------------------------

SHAREHOLDERS:     GREENHILL & CO., INC.     By:  

/s/ Harold J. Rodriguez, Jr.

    Name:   Harold J. Rodriguez, Jr.     Title:   Treasurer    

/s/ Thomas C. Canfield

    THOMAS C. CANFIELD    

/s/ Kevin P. Clarke

    KEVIN P. CLARKE    

/s/ Parker W. Rush

    PARKER W. RUSH     SYNDICATED COMMUNICATIONS     VENTURE PARTNERS IV, L.P.  
  By: WJM Partners IV, LLC, its General Partner     By:  

/s/ Terry L. Jones

    Name:  

Terry L. Jones

    Title:  

Managing Member

    BARALONCO LIMITED     By:  

/s/ Thomas Alabakis

    Name:   Thomas Alabakis     Title:   Director

 

5